Case 1:19-cv-24026-KMM Document 16 Entered on FLSD Docket 12/09/2019 Page 1 of 20



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
                             CIVIL NO. 1:19-24026-KMM


    UNITED STATES OF AMERICA,

                        Plaintiff,

           v.

    JACQUELINE D. GREEN, as Personal
    Representative of the Estate of Marie
    Green and as Co-Trustee of the Marie
    Mary Green Revocable Trust; BERT
    GREEN, as Co-Trustee of the Marie
    Mary Green Revocable Trust,

                        Defendants.


                UNITED STATES’ OPPOSITION TO MOTION TO DISMISS
           Defendants Jacqueline and Bert Green, in their respective representative

   capacities, have moved to dismiss the United States’ Complaint. (Dkt. 13.) They

   argue that the FBAR penalty abated upon Marie Green’s death. However, all that is

   required is that the penalty serve a remedial purpose, and the FBAR penalty does—
   so it survives. The Greens also argue that the United States’ Complaint (Dkt. 1)

   fails to state a plausible claim upon which relief can be granted. That is simply

   wrong, as a cursory reading of the Complaint shows. Neither of the Greens’

   arguments are well-founded. The Motion should be denied.

      I.    The FBAR Penalty Survived Marie Green’s Death.

           The Greens raise a threshold question: whether the United States’ claim for

   an FBAR penalty survives the accountholder’s death. Two district courts have

   recently concluded that it does. See United States v. Estate of Schoenfeld, 344 F.
Case 1:19-cv-24026-KMM Document 16 Entered on FLSD Docket 12/09/2019 Page 2 of 20




   Supp. 3d 1354, 1370 (M.D. Fla. 2018); United States v. Park, 389 F. Supp. 3d 561,

   575 (N.D. Ill. 2019). This Court should join them.

           Whether the FBAR penalty survives is a question of federal common law. See

   United States v. NEC Corp., 11 F.3d 136, 137 (11th Cir. 1993). Under the Eleventh

   Circuit’s articulation, survival turns on “whether the recovery is deemed ‘remedial’

   or ‘penal.’” Id. Remedial recoveries survive, while actions to collect a penal recovery

   abate. See id. In this context, where the United States is seeking to collect an

   exaction, courts have deemed the award “remedial” where it will compensate the

   United States for a monetary injury. That is the case even if the amount of the

   sanction is not fixed by a specific pecuniary harm to the government, and even if the

   award incidentally serves punitive goals, like deterrence. For example, a 50%

   penalty for fraudulently understating income tax is remedial, and survives the

   taxpayer’s death, because it compensates the government for the costs of detecting

   and investigating fraud. By contrast, an exaction is “punitive” when it merely

   serves to punish the violation of a law.

           The FBAR penalty serves important remedial purposes. It compensates the

   government for the costs of difficult and time-consuming investigations into the use

   of overseas financial accounts for illegal purposes, including tax evasion. It also acts
   as a form of liquidated damages for uncollectible tax revenue. It survived Marie

   Green’s death.

      A.     The United States’ Claim for a Penalty Survives If the FBAR
             Penalty Serves a Remedial Purpose.

           Although the question is whether a statute gives rise to a penal or remedial

   claim, the label Congress places on the recovery is not dispositive. “In one sense,

   every law imposing a penalty or forfeiture may be deemed a penal law; in another

   sense, such laws are often deemed, and truly deserve to be called, remedial.” Taylor
   v. United States, 44 U.S. (3 How.) 197, 210 (1845). “Laws enacted for the prevention


   U.S. Opp. Mot. Dismiss – p. 2
Case 1:19-cv-24026-KMM Document 16 Entered on FLSD Docket 12/09/2019 Page 3 of 20




   of fraud,” including revenue laws, “are not, in the strict sense, penal acts, although

   they may inflict a penalty for violating them.” Id. (quoting district court judge with

   approval; internal quotation marks omitted). In deciding whether a particular law

   is remedial or penal, the key distinction is whether the United States suffered

   monetary harm as a result of the defendant’s conduct.

         The Supreme Court’s recent decision in Kokesh v. SEC, 581 U.S. ___, 137

   S.Ct. 1635 (June 5, 2017), is consistent with that principle. Kokesh defined a

   penalty as a “punishment, whether corporal or pecuniary, imposed and enforced by

   the State, for a crime or offense against its laws.” Id. at 1642 (cleaned up). However,

   “a pecuniary sanction operates as a penalty only if it is sought for the purpose of

   punishment, and to deter others from offending in like manner—as opposed to

   compensating a victim for his loss.” Id. Thus, where the sanction would compensate

   the United States for a loss, it is not necessarily “penal.” Cf. id. at 1643-44

   (explaining that the disgorgement order was not compensatory to the United

   States).

         Kokesh is not squarely on point, however. Investors were the injured parties

   in that case, not the United States. See 137 S.Ct. at 1641. Moreover, the Supreme

   Court was not testing the survival of a cause of action, but whether disgorgement
   constituted a “penalty” sufficient to bring it within the five-year statute of

   limitations in 28 U.S.C. § 2462. See id. at 1642. Finally, and most importantly, the

   Kokesh court was guided in part by Eighth Amendment jurisprudence, which

   applies a different standard. See id. at 1645. A statute that has punitive aspects

   may still confer on the United States a claim that survives the wrongdoer’s death as

   long as it serves a remedial purpose. See, e.g., United States v. Land, Winston

   County, 221 F.3d 1194, 1198 (11th Cir. 2000) (citing United States v. Ursery, 518

   U.S. 267, 290, 292 (1996), to note that while forfeiture claims have “punitive
   aspects,” they are still remedial and survive the property owner’s death).


   U.S. Opp. Mot. Dismiss – p. 3
Case 1:19-cv-24026-KMM Document 16 Entered on FLSD Docket 12/09/2019 Page 4 of 20




         The Eleventh Circuit has identified three factors that guide it in deciding

   whether a recovery is remedial, and survives, or is penal, and abates:

             (1) [W]hether the purpose of the statute was to redress individual
             wrongs or more general wrongs to the public; (2) whether recovery
             under the statute runs to the harmed individual or to the public;
             and (3) whether the recovery authorized by the statute is wholly
             disproportionate to the harm suffered.
   NEC Corp., 11 F.3d at 137. However, those factors were developed in the context of

   liquidated damages under the Truth in Lending Act, to be awarded to an injured

   consumer. See NEC, 11 F.3d at 137 (quoting factors from First Nat. Bank & Trust

   Co. in Macon v. Flatau (In re Wood), 643 F.2d 188, 190-91 (5th Cir. 1980)); Wood,

   643 F.2d at 191 (quoting factors from Murphy v. Household Finance Corp., 560 F.2d

   206, 209 (6th Cir. 1977)). The factors contrast a payment to an individual to

   compensate for an injury, on the one hand, with a payment to the sovereign for a

   wrongful act, on the other. The TILA cases did not present, and the resulting factors

   do not allow for, a situation where the United States itself suffered a pocketbook

   injury as a result of the defendant’s conduct. Case law, including cases dealing

   specifically with the United States, makes survival hinge on that distinction.

         At common law, criminal cases abated with the defendant’s death, and tort

   suits generally abated with the death of either the plaintiff or the defendant.

   Contract claims, by contrast, generally survived. See 3 William Blackstone,

   Commentaries *302 (discussing maxim actio personalis mouritur cum persona—a

   personal right of action dies with the person). Over the years, that rule was

   narrowed, and courts permitted tort suits to survive where “property is acquired

   which benefits the testator.” See, e.g., Hambly v. Trott, 98 Eng. Rep. 1136, 1 Cowp.

   372, 376-77 (K.B. 1776). Compare John Comyns et al., A Digest of the Laws of

   England, vol. 1, tit. Admin., § B 15 (5th ed. 1824), cited in Ex parte Schreiber, 110
   U.S. 76, 80 (1884) (noting that penal causes of action cannot be brought against the



   U.S. Opp. Mot. Dismiss – p. 4
Case 1:19-cv-24026-KMM Document 16 Entered on FLSD Docket 12/09/2019 Page 5 of 20




   executor of an estate), with id. § B 14 n.(b) (noting that a tort suit will lie against an

   executor if the estate was benefited as a result of the tort).

         Twentieth-century American case law further elaborated on that idea,

   holding that claims seeking to recoup a monetary injury to the United States are

   remedial, and therefore survive the defendant’s death. For instance, in United

   States v. Grannis, 172 F.2d 507 (4th Cir. 1949), the court considered whether a suit

   under the previous version of the False Claims Act survived the defendant’s death.

   The statute provided that a false claimant “shall forfeit and pay to the United

   States the sum of $2,000, and in addition, double the amount of damages which the

   United States may have sustained . . . together with the costs of suit.” Id. at 508.

   The Fourth Circuit held that the United States’ claim survived the defendant’s

   death, including the $2,000 “forfeiture.” Id. at 514-16. It reasoned that “the chief

   purpose of the statutes here was to provide for restitution to the government of

   money taken from it by fraud, and that the device of double damages plus a specific

   sum was chosen to make sure that the government would be made completely

   whole.” Id. at 515 (quoting United States ex rel. Marcus v. Hess, 317 U.S. 537, 551-

   52 (1943)). Likewise, government claims under the Surplus Property Act, which has

   a similar forfeiture clause, survive the defendant’s death. United States v. Posner,
   269 F.2d 742, 745 (3d Cir. 1959).1 Lower courts have also held that civil forfeitures



   1 The distinction between government as injured party and government as enforcer
   is also present in a survival-related statute. 28 U.S.C. § 2404 provides that a “civil
   action for damages commenced by . . . the United States . . . shall not abate on the
   death of a defendant but shall survive and be enforceable against his estate . . . .”
   The statute does not apply here. Marie Green died before the United States filed its
   complaint. Still, § 2404 evinces Congress’s intent to allow the United States to
   pursue claims for compensation against a decedent’s estate. See Fed. Sav. & Loan
   Ins. Corp. v. Fielding, 316 F. Supp. 82, 85 (D. Nev. 1970) (explaining that the term
   “damages” requires the United States’ claim to be for “compensatory or remedial




   U.S. Opp. Mot. Dismiss – p. 5
Case 1:19-cv-24026-KMM Document 16 Entered on FLSD Docket 12/09/2019 Page 6 of 20




   do not abate on the wrongdoer’s death. E.g., Land, Winston County, 221 F.3d at

   1198; United States v. $84,740 Currency, 981 F.2d 1110, 1113 (9th Cir. 1992).

         Even payments that are primarily compensatory in character can serve other

   purposes. The current version of the False Claims Act, for instance, still serves an

   important compensatory purpose, even though it now permits treble damages and

   carries a partially punitive character. See Cook County, Ill. v. United States ex rel.

   Chandler, 538 U.S. 119, 129-33 (2003) (holding that although municipalities are

   generally not liable for punitive damages, they can be subjected to treble damages

   under the False Claims Act). See also Marcus, 317 U.S. at 551. Any incidental effect

   of punishing the defendant is not enough to make a statute “penal” in the survival

   context. See Grannis, 172 F.2d at 515. See also, e.g., Hudson v. United States, 522

   U.S. 93, 102 (1997) (noting that all civil penalties carry some deterrent effect).

         By contrast, courts have held that government claims abate where the

   statutes do not seek to compensate it for monetary harm. For instance, a violation

   of a price control regulation does not “compensate for an injury to the United

   States,” because the injured party is the person who bought the item in excess of the

   legally-mandates price was the one harmed. See United States v. Price, 290 F.2d

   525, 526, 527 (6th Cir. 1961) (per curiam). See also, e.g., Schreiber, 110 U.S. at 79-80
   (holding that copyright plaintiff’s qui tam suit to recover statutory penalties, rather

   than actual damages, abated on defendant’s death).

         The monetary harm the government suffers need not be precisely

   quantifiable for a claim to be remedial. To be sure, the False Claims Act and



   recovery as distinguished from imposition of penal exactions”). See also 77 Cong.
   Rec. 6164 (1933) (statement of Rep. Sumners) (“This bill is intended merely to
   preserve the right of the United States to pursue under its judgment the estate of
   the person against whom the judgment is rendered and who since such rendition
   has died.”). It thus supports the idea that survival of a claim should turn on the
   award will compensate the United States for some monetary harm.

   U.S. Opp. Mot. Dismiss – p. 6
Case 1:19-cv-24026-KMM Document 16 Entered on FLSD Docket 12/09/2019 Page 7 of 20




   Surplus Property Act each tie damages to the monetary harm the government

   suffered. But the Supreme Court has long held, albeit not in the survival context,

   that no such anchor is needed to make a statute remedial. In Stockwell v. United

   States, 80 U.S. (13 Wall.) 531, 546-47 (1871), the Court held that a statute requiring

   illegal importers to “forfeit and pay a sum double the amount or value of the goods”

   was remedial. In other words, the award to the government was tied to the value of

   the goods, not to the duty on the goods. Similarly, in One Lot Emerald Cut Stones v.

   United States, 409 U.S. 232, 233 n.2 (1972), the Court considered a statute stating

   that undeclared imported goods “shall be subject to forfeiture and [the importer]

   shall be liable to a penalty equal to the value of such article.” The statute was

   remedial because it “prevents forbidden merchandise from circulating in the United

   States, and, by its monetary penalty, it provides a reasonable form of liquidated

   damages for violation of the inspection provisions and serves to reimburse the

   Government for investigation and enforcement expenses.” Id. at 237. Lower courts

   have likewise recognized this principle. Recently, the District Court for the District

   of Columbia held that a penalty under the Internal Revenue Code for failing to file a

   form reporting an interest in a foreign corporation was remedial, and therefore not

   subject to the Excessive Fines Clause of the Eighth Amendment—even though the
   taxpayer was not liable for any unpaid taxes. See Dewees v. United States, 272 F.

   Supp. 3d 96, 99, 100-01 (D.D.C. 2017).

         Finally, in the closest analogue to the FBAR penalty, the Supreme Court held

   that a 50% penalty imposed for committing income tax fraud is remedial. Helvering

   v. Mitchell, 303 U.S. 391, 399-401 (1938). The penalty was “provided primarily as a

   safeguard for the protection of the revenue and to reimburse the Government for

   the heavy expense of investigation and the loss resulting from the taxpayer’s fraud.”

   Id. at 401. Mitchell is particularly significant because numerous courts have
   interpreted it to mean that the 50% fraud penalty may still be asserted after a


   U.S. Opp. Mot. Dismiss – p. 7
Case 1:19-cv-24026-KMM Document 16 Entered on FLSD Docket 12/09/2019 Page 8 of 20




   taxpayer’s death. See, e.g., Lee v. Commissioner, 227 F.2d 181, 183 (5th Cir. 1955);

   Kirk v. Commissioner, 179 F.2d 619, 621 (1st Cir. 1950). They expressly track

   Mitchell’s reasoning in deciding that the fraud penalty survives because it

   compensates the government—even though it is an addition to the tax the taxpayer

   sought to avoid. See Kirk, 179 F.2d at 621-22; Reimer’s Estate v. Commissioner, 12

   T.C. 913, 920-21 (1949), aff’d, 180 F.2d 159 (6th Cir. 1950) (per curiam).

           In short, when the government is the plaintiff, the claim survives if the

   pecuniary sanction will compensate the government for some loss. The sanction

   need not be tied to the amount of the loss, and may be remedial if it serves to

   compensate the government for the cost of investigation. That describes the FBAR

   penalty.

      B.      The FBAR Penalty Serves a Remedial Purpose.

           Like the tax fraud penalty, the FBAR penalty serves an important remedial

   purpose. It helps to reimburse the United States for tax revenue lost through secret

   offshore financial accounts, as well as the costs of investigating those accounts. As

   Congress stated when it enacted the Bank Secrecy Act, the “debilitating effects” of

   secret offshore banking “are vast. It has been estimated that hundreds of millions in

   tax revenues have been lost.” H.R. Rep. No. 91-975 (1970), reprinted in 1970

   U.S.C.C.A.N. at 4397. Congress even endorsed a description of “the secret foreign

   bank account as the largest single tax loophole permitted by American law.” Id. at

   4398. Cases involving offshore accounts can be “in the investigative stage for years,”

   involving “a time consuming and oftimes fruitless foreign legal process.” Id. at 4397.

           Congress reiterated those problems in 2004, when it increased the penalties

   for willful FBAR violations and added, for the first time, a penalty for non-willful

   failures to file. See American Jobs Creation Act of 2004, Pub. L. No. 108-357, § 821,
   118 Stat. 1418, 1586 (codified at 31 U.S.C. § 5321). The legislative history for the



   U.S. Opp. Mot. Dismiss – p. 8
Case 1:19-cv-24026-KMM Document 16 Entered on FLSD Docket 12/09/2019 Page 9 of 20




   2004 amendments explains that “the number of individuals involved in using

   offshore bank accounts to engage in abusive tax scams has grown significantly in

   recent years,” and that improving FBAR compliance was “vitally important to sound

   tax administration.” S. Rep. 108-192 (2003), at 108. Congress also relied in part on a

   report by the Secretary of the Treasury. See id. at 108 & n. 194. That report noted

   that obtaining information from foreign jurisdictions by treaty was not always

   possible—and when it was available, getting it “is often a cumbersome, time-

   consuming process.” Treasury Department, Report to Congress in Accordance with

   § 361(b) of the USA PATRIOT Act of 2001, at 8 (Apr. 26, 2002). See also id. at 11

   (noting that using administrative summonses to obtain information from certain tax

   haven jurisdictions “can be prohibitively difficult and time consuming”); United

   States v. Garrity, No. 3:15-cv-243(MPS), 2019 WL 1004584, at *8-*9 (D. Conn. Feb.

   28, 2019) (rejecting argument that government was not harmed by FBAR violation).

         The FBAR penalty is not tied to the government’s loss in a particular case,

   but it need not be in order to be “remedial.” See United States v. Bajakajian, 524

   U.S. 321, 342-43 (1998) (quoting Stockwell, 80 U.S. (13 Wall.) at 546, and

   distinguishing early customs statutes providing for forfeiture of goods as remedial).

   As the Supreme Court has observed, “[T]he Government is entitled to rough
   remedial justice, that is, it may demand compensation according to somewhat

   imprecise formulas . . . without being deemed to have imposed a second punishment

   for the purpose of double jeopardy analysis.” United States v. Halper, 490 U.S. 435,

   446 (1989).2 Courts have repeatedly held that the tax fraud penalty achieves rough




   2Halper’s Double Jeopardy Clause analysis was abrogated by Hudson v. United
   States, 522 U.S. 93 (1997), which rejected Halper’s requirement that a sanction
   must be solely remedial to avoid implicating the Double Jeopardy Clause. Halper’s
   observation that remedial sanctions can constitute rough justice remains apt.


   U.S. Opp. Mot. Dismiss – p. 9
Case 1:19-cv-24026-KMM Document 16 Entered on FLSD Docket 12/09/2019 Page 10 of 20




   remedial justice. See, e.g., Thomas v. Commissioner, 62 F.3d 97, 100-01 (4th Cir.

   1997); Louis v. Commissioner, 170 F.3d 1232, 1235-36 (9th Cir. 1999).

          Similarly, even if the FBAR penalty also deters non-compliance, it still serves

   a remedial purpose. See Kirk, 179 F.2d at 621 (noting that tax fraud penalty deters

   fraud, but is remedial). “[A]ll civil penalties have some deterrent effect.” Hudson,

   522 U.S. at 102. That does not mean they are not remedial. If some deterrent effect

   were enough to prevent a penalty from being “remedial,” the Supreme Court’s

   decision in Marcus would have come out the other way. See Marcus, 317 U.S. at

   551.

          The Greens correctly point out that the FBAR penalty is not dischargeable in

   bankruptcy because it is “a fine, penalty, or forfeiture payable to and for the benefit

   of a governmental unit, and is not compensation for actual pecuniary loss.” 11

   U.S.C. § 523(a)(7). See United States v. Simonelli, 614 F. Supp. 2d 241, 247 (D.

   Conn. 2008). Dischargeability in bankruptcy is a different question from the one

   presented here. Simonelli correctly held that the FBAR penalty is a “penalty” under

   § 523(a)(7)—but that court had no occasion to consider whether it is a penalty with

   a remedial purpose, which it is.3


   3 The Simonelli court did not consider in detail whether the FBAR penalty was
   compensation for an “actual pecuniary loss,” and thus fell outside the ambit of 11
   U.S.C. § 523(a)(7). See 614 F. Supp. 2d at 243 n.4 (“Defendant . . . does not claim
   that his debt is ‘compensation for actual pecuniary loss.’”). This Court, of course,
   need not decide that issue either. Notably, though, even a remedial penalty that is
   generally intended to defray the government’s costs can fall within § 523(a)(7) if the
   penalty is not specifically derived from a showing of actual loss. See United States v.
   WRW Corp., 986 F.2d 138, 145 (6th Cir. 1993) (concluding that penalty under the
   Federal Mine Safety and Health Act was “not compensation for actual pecuniary
   loss even though it is rationally related to the goal of making the Government whole
   by roughly compensating it for prosecutorial and investigative expenses”). Cf.
   Disciplinary Bd. of Penn. v. Feingold (In re Feingold), 730 F.3d 1268, 1275-76 (11th
   Cir. 2013) (holding that judgment against attorney to compensate disciplinary




   U.S. Opp. Mot. Dismiss – p. 10
Case 1:19-cv-24026-KMM Document 16 Entered on FLSD Docket 12/09/2019 Page 11 of 20




         The FBAR penalty achieves rough justice in several ways. It ties the

   maximum penalty to the size of the unreported balance, and it permits the

   Secretary of the Treasury to choose a lower penalty as the circumstances warrant.

   See 31 U.S.C. § 5321(a)(5)(B), (C). The penalties reflect Congress’s determination of

   the monetary value of the harm to the government that results from a willful

   violation of the FBAR requirement: The greater the balance in a secret offshore

   account, the greater the potential for tax evasion. The FBAR penalty can also serve

   as a form of liquidated damages for uncollectible tax revenue. In this case, for

   instance, Marie Green opened a secret offshore bank account in 1988, more than a

   quarter-century before she reported it to the IRS. (See Compl. ¶ 14 (Dkt. 1).) Given

   limited resources, as well as the difficulty of collecting old documents from offshore

   banks, the government cannot pursue unreported income to the beginning of every

   account. The FBAR penalty allows it roughly to recoup that loss.

         The Middle District of Florida recently concluded that the FBAR penalty is

   remedial, and thus survives. In Estate of Schoenfeld, the court applied the factors

   set out in Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168-69 (1963). See 344 F.

   Supp. 3d at 1369-73. The Greens are correct that those factors were developed in

   the context of determining whether the statute at issue was civil or criminal. See
   Kennedy, 372 U.S. at 167-68. However, that does not mean they are irrelevant. The

   Ninth Circuit, for instance, has found the factors persuasive in determining

   whether a particular sanction survives the wrongdoer’s death. See, e.g., $84,740,

   981 F.2d at 1113; Reiserer v. United States, 479 F.3d 1160, 1162-64 (9th Cir. 2007)

   (holding that penalties for promoting abusive tax shelters under I.R.C. §§ 6700 and

   6701 survived attorney’s death). The Court need not apply the Kennedy factors. As



   board for years of litigation was not dischargeable because general purpose of
   imposing costs was penal in nature).

   U.S. Opp. Mot. Dismiss – p. 11
Case 1:19-cv-24026-KMM Document 16 Entered on FLSD Docket 12/09/2019 Page 12 of 20




   explained above, there are other indicia that the FBAR penalty is remedial. But if

   the Court finds the factors useful, it should apply them in the same way the Estate

   of Schoenfeld court did, and reach the same conclusion.

            Like the tax fraud penalty, see Mitchell, 303 U.S. at 401, the FBAR penalty

   serves an important remedial function. In addition to deterring tax fraud through

   the use of secret offshore bank accounts, it roughly compensates the government for

   the cost of investigating those accounts and for tax that will go uncollected. It

   survives the accountholder’s death. Estate of Schoenfeld, 344 F. Supp. 3d at 1370,

   and Park, 389 F. Supp. 3d at 575, were correctly decided. This Court should join

   them in holding that the FBAR penalty survives the accountholder’s death.

      II.    The United States’ Complaint States a Plausible Claim for Relief.

            The Greens next argue that the Complaint fails to state a plausible claim

   upon which relief may be granted. That argument is likewise unavailing. The

   United States filed this action seeking a judgment for civil penalties assessed

   against Marie Green for her willful failure to file an FBAR for 2010 and 2011. In

   order to be subject to the penalties, Marie Green must (1) have been a U.S. citizen;

   (2) with an interest in or authority over a foreign financial account; (3) that account

   had a balance that exceeded $10,000 at some point during the reporting person; and
   (4) she willfully failed to disclose the account and file an FBAR for the account. 31

   U.S.C. § 5314; 31 C.F.R. § 1010.350(a); see also United States v. Schwarzbaum, No.

   18-cv-81147-BLOOM/Reinhart, 2019 WL 3997132, at *3 (S.D. Fla. Aug. 23, 2019).

   The Greens take issue only with the willfulness prong.

      A. The United States Can Prove Marie Green’s Willfulness through
         Circumstantial Evidence.

            Initially, the Greens’ contention that the Complaint fails to plausibly allege
   the requisite mental state, i.e., willfulness, is based on a misapplication of Twombly



   U.S. Opp. Mot. Dismiss – p. 12
Case 1:19-cv-24026-KMM Document 16 Entered on FLSD Docket 12/09/2019 Page 13 of 20




   and Iqbal. Where, as here, willfulness is a statutory condition of civil liability, the

   Supreme Court has taken it to “cover not only knowing violations of a standard, but

   reckless ones as well.’” Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 57 (2007). This is

   true in the civil FBAR context.4 See, e.g., Norman v. United States, 942 F.3d 1111,

   1115 (Fed. Cir. 2019); Bedrosian v. United States, 912 F.3d 144, 153 (3d Cir. 2018);

   United States v. Williams, 489 Fed. App’x 655, 658–59 (4th Cir. 2012); United States

   v. Garrity, 304 F. Supp. 3d 267, 274 (D. Conn. 2018). “Willfulness does not require

   actual knowledge of the duty to report interest in a foreign financial account, but

   merely reckless or careless disregard of that statutory duty.” United States v.

   Brandt, 2018 WL 1121466, at *4 (S.D. Fla. Jan. 24, 2018). Recklessness is an

   objective standard that involves “an unjustifiably high risk of harm that is either

   known or so obvious that it should have been known.” Safeco, 551 U.S. at 68; see

   also Schwarzbaum, 2019 WL 3997132, at *3.

         “An improper motive or bad purpose is not necessary to establish willfulness

   in the civil context.” United States v. McBride, 908 F. Supp. 2d 1186, 1205 (D. Utah

   2010). “Specific to FBAR cases, willfulness in the context of violations of § 5321 ‘may

   be proven through inference from conduct meant to conceal or mislead sources of

   income or other financial information, and it can be inferred from a conscious effort
   to avoid learning about reporting requirements.’” Norman v. United States, 138 Fed.

   Cl. 189, 192 (2018), aff’d, 942 F.3d 1111 (Fed. Cir. 2019) (quoting Williams, 489 Fed.

   App’x at 658)). In other words, “willful intent may be proved by circumstantial

   evidence and reasonable inferences drawn from the facts because direct proof of the

   taxpayer’s intent is rarely available.” McBride, 908 F. Supp. 2d at 1205. Direct




   4The Greens concede for the purpose of their motion that willful violations of FBAR
   reporting requirements encompass a recklessness standard.

   U.S. Opp. Mot. Dismiss – p. 13
Case 1:19-cv-24026-KMM Document 16 Entered on FLSD Docket 12/09/2019 Page 14 of 20




   evidence of a person’s mental state or intent is not required to prove a willful FBAR

   violation.

          Nevertheless, the Greens rely on Twombly and Iqbal for the proposition that

   the government must provide direct evidence of Marie Green’s mental state and

   that allegations of conduct evincing willfulness is insufficient. They are wrong. In

   Twombly, the Supreme Court specifically considered whether the plaintiffs in a

   putative class action stated a plausible claim that the defendants were engaged in a

   conspiracy to violate § 1 of the Sherman Act, which prohibits unreasonable restraint

   of trade “effected by a contract, combination, or conspiracy.” Twombly, 550 U.S. at

   553. Thus, the “crucial question” in Twombly was whether the defendants’ actions

   stemmed from an agreement to restrain trade. Id. The Court found that “when

   allegations of parallel [business] conduct are set out in order to make a § 1 claim,

   they must be placed in a context that raises a suggestion of a preceding agreement,

   not merely parallel conduct that could just as well be independent action.” Id. at

   557. Because the alleged conduct could be the result of coincidence, rather than

   collusion, the plaintiffs failed to state a plausible claim for relief. Id. at 544.

          Similarly, in Iqbal, the Supreme Court considered whether Iqbal’s complaint

   plausibly stated a claim that Attorney General Ashcroft and Director Mueller
   adopted post-September 11 unconstitutional detention policies that subjected him to

   arrest and harsh conditions of confinement based on discriminatory criteria. Iqbal,

   556 U.S. at 666. To support his claim, Iqbal was required to demonstrate that the

   policy was adopted “not for a neutral, investigative reason, but for the purpose of

   discriminating on account of race, religion, or national origin.” Id. at 677 (emphasis

   added). Like Twombly, the Supreme Court found that Iqbal’s allegations gave rise

   to “an obvious alternative explanation”—the arrests were likely lawful and justified

   by the FBI’s “nondiscriminatory intent to detain aliens who were illegally present in
   the United States and who had potential connection to those who committed


   U.S. Opp. Mot. Dismiss – p. 14
Case 1:19-cv-24026-KMM Document 16 Entered on FLSD Docket 12/09/2019 Page 15 of 20




   terrorist acts.” Id. at 682. Thus, given “more likely explanations,” invidious

   discrimination was not a plausible conclusion. Id. at 681.

            Here, Twombly and Iqbal require the United States to plead sufficient

   circumstantial facts that, taken as true, suggest that Marie Green recklessly or

   knowingly disregarded her FBAR filing requirements. The pleading standard

   “simply calls for enough fact to raise a reasonable expectation that discovery will

   reveal” further evidence. Twombly, 550 U.S. at 556. That standard is met here.

   While the Greens claim that Marie Green’s actions are “merely consistent” with

   behaving willfully, they fail to establish any obvious alternative explanations for

   those actions. (Mot. 9 (Dkt. 13).) And in fact, the allegations in the Complaint would

   easily allow a reasonable fact-finder to infer that Marie Green acted recklessly or

   knowingly when she failed to file FBARs.

       B.     The Circumstances Alleged in the Complaint Establish that Marie
              Green’s Failure to File FBARs was Willful.

            Taken as true and construed in the light most favorable to the government,

   Pielage v. McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008), the allegations in the

   Complaint establish a more than plausible claim that Marie Green recklessly or

   knowingly failed to file FBARs for 2010 and 2011.

            To begin with, Marie Green failed to timely report or pay tax on more than

   $1.4 million in income she received in her foreign accounts from 2005 through 2011.

   (Compl. ¶ 55 (Dkt. 1).)5 The Court does not “scrutinize each allegation in isolation

   but . . . assess[es] all the allegations holistically.” Tellabs, Inc. v. Makor Issues &

   Rights, Ltd., 551 U.S. 308, 326 (2007). The fact Marie Green failed to pay tax on

   income in the accounts colors all of the other allegations in the Complaint. It



   5The Complaint contains a typographical error in paragraph 55—it should read
   $1.4 million, not $1.7.

   U.S. Opp. Mot. Dismiss – p. 15
Case 1:19-cv-24026-KMM Document 16 Entered on FLSD Docket 12/09/2019 Page 16 of 20




   suggests a clear incentive—tax evasion—for her to keep the accounts secret from

   the Internal Revenue Service. See Williams, 489 Fed. App’x at 658 (stating that

   “willfulness may be proven through inference from conduct meant to conceal or

   mislead sources of income”) (citation and internal quotation marks omitted);

   McBride, 908 F. Supp. 2d at 1212 (“At the very least, McBride must have been

   reckless as to the consequences of failing to report or disclose income sources, and

   therefore reckless as to whether or not his failure to report income would also result

   in a failure to comply with the FBAR requirements.”).

         And keep them secret she did. With respect to one account, Marie Green and

   her family had long held an account in the name “Acuva Bat Itzhak,” even though it

   was their personal account. (Compl. ¶ 15-16 (Dkt. 1).) She asked the bank to honor

   instructions that did not contain her name and to hold mail, rather than transmit it

   to the United States. (Id. ¶ 18.) A reasonable fact-finder could construe these facts

   as showing that Marie Green was deliberately concealing the account from the U.S.

   government. See, e.g., United States v. Rum, No. 8:17-CV-826-T-35AEP, 2019 WL

   3943250, at *1 (M.D. Fla. Aug. 2, 2019) (citing IRS agent declaration that

   “withholding mail helps avoid disclosure of foreign bank accounts to the IRS”),

   report and recommendation adopted, No. 8:17-CV-826-T-35AEP, 2019 WL 5188325
   (M.D. Fla. Sept. 26, 2019), appeal docketed, No. 19-14464 (11th Cir.).

         Later, a Panama entity with nearly the same name, “Acuva Bath Itzhak

   Corp.,” was formed on Marie Green’s behalf. There was no business reason for it to

   be created. (Id. ¶ 22-23.) Acuva Bath Itzhak told a Swiss bank that Marie Green

   was the beneficial owner of the account (id. ¶ 26)—but it also told the bank that the

   corporation was the beneficial owner “for the purposes of the U.S. Withholding Tax

   regulations” (id. ¶ 28). A reasonable fact-finder could construe these facts as

   showing that Marie Green deliberately hid her ownership in order to avoid having
   to pay federal income tax on income in the account. See United States v. Pomerantz,


   U.S. Opp. Mot. Dismiss – p. 16
Case 1:19-cv-24026-KMM Document 16 Entered on FLSD Docket 12/09/2019 Page 17 of 20




   No. C16-689 MJP, 2017 WL 4418572, at *3 (W.D. Wash. Oct. 5, 2017) (“The court

   can plausibly infer an intent to evade the foreign bank account reporting

   requirement based on the creation of foreign bank accounts in the name of a shell

   company.”) (quoting previous order in same case); Norman, 942 F.3d at 1116

   (stating that opening foreign account as “numbered account,” which does not

   contain the accountholder’s name or address, has effect of inhibiting disclosure of

   account to the IRS).

         Similarly, Templaide Associates, a Panama entity, was formed on Marie

   Green’s behalf for no business purpose. (Compl. ¶¶ 31-32 (Dkt. 1).) Marie Green was

   one of the people who controlled the company. (Id. ¶ 35.) In acquiring a financial

   account, Templaide made a false statement to an Israeli bank, claiming that no U.S.

   person had an interest in the account, when in fact Marie Green did. (Id. ¶¶ 33-35.)

   The funds in that account were eventually transmitted to an account at Mercantile

   Discount Bank that has never been reported on an FBAR (id. ¶ 38), even though

   Marie Green undeniably learned—at some point—about the filing requirements (see

   id. ¶ 49). A reasonable fact-finder could conclude that Marie Green continued to

   hide assets, even after disclosing some of them—and infer from her continued

   behavior that she had intentionally hid accounts all along.
         The Greens argue that there is something to be gleaned from the fact that the

   Complaint’s allegations do not always specifically allege affirmative acts by Marie

   Green. Instead, some acts, like the creation of Acuva Bath Itzhak Corp., were done

   “on her behalf.” (See Compl. ¶ 22 (Dkt. 1).) There is less to that distinction than

   meets the eye. The United States does not know that Marie Green directed Acuva

   Bath to be created. However, consider the other allegations: it had no business

   purpose; it owned a foreign bank account she failed to report; Marie Green was the

   beneficial owner of the assets in the account; the company made a false statement



   U.S. Opp. Mot. Dismiss – p. 17
Case 1:19-cv-24026-KMM Document 16 Entered on FLSD Docket 12/09/2019 Page 18 of 20




   to a bank. (Id. ¶¶ 24-28.) A reasonable inference is that Marie Green directed the

   creation of the entity or that someone acting as her agent did so.

           Similarly, the Greens’ suggestion there is no liability because Marie Green

   relied on the direction of attorneys, bankers, and relatives in handling her banking

   affairs (Mot. 2 (Dkt. 13)), or because she was advanced in age (id. at 12), is of no

   consequence. Any such defense is not properly before the Court at the motion to

   dismiss stage. See Hudson Drydocks, Inc. v. Wyatt Yachts, Inc., 760 F.2d 1144, 1146

   n.3 (11th Cir. 1985) (“An affirmative defense may be raised in a Rule 12(b)(6)

   motion to dismiss for failure to state a claim, but only if the defense is apparent on

   the face of the complaint.”). And reliance on an advisor would not excuse failing to

   file the FBAR if the reliance was not reasonable. As discussed below, the Complaint

   presents no other plausible explanation for Ms. Green’s actions—her conduct

   unequivocally demonstrates that her failure to timely file FBARs was willful.

           Taken together, the allegations in the Complaint are sufficient to support a

   plausible inference that Marie Green willfully failed to disclose those accounts.

   Indeed, they show a concerted effort to conceal her foreign accounts and income

   from the government. The Motion to Dismiss should be denied.

      C.     In the Alternative, the Court Should Permit the United States to
             Amend the Complaint.

           For the reasons stated above, the United States has alleged a plausible claim

   for relief, and the Motion to Dismiss should be denied. But even if the Court

   disagrees, it should grant the United States leave to amend its Complaint. “The

   court should freely give leave [to amend a complaint] when justice so requires.” Fed.

   R. Civ. P. 15(a). And the Supreme Court has explained that “[i]f the underlying

   facts or circumstances relied upon by a plaintiff may be a proper subject of relief,”

   and there is no particular reason to deny leave to amend, then “the leave sought
   should, as the rules require, be ‘freely given.’” Foman v. Davis, 371 U.S. 178, 182


   U.S. Opp. Mot. Dismiss – p. 18
Case 1:19-cv-24026-KMM Document 16 Entered on FLSD Docket 12/09/2019 Page 19 of 20




   (1962). Accordingly, if the Court agrees that the United States needs to sharpen its

   factual allegations, it should permit the United States to amend its complaint

   within 14 days of the Court’s order.

      III. Conclusion

         The FBAR penalty survived Marie Green’s death because it serves a remedial

   purpose. And the facts alleged in the Complaint plausibly show that Marie Green

   willfully failed to file FBARs for 2010 and 2011. The Court should deny the Motion

   to Dismiss or, if the Court believes the factual allegations are insufficiently specific,

   grant the United States leave to amend.



   Respectfully submitted this 9th day of December, 2019.


                                       RICHARD E. ZUCKERMAN
                                       Principal Deputy Assistant Attorney General

                                        /s/ Adam Strait
                                       ADAM D. STRAIT (Mass. BBO No. 670484)
                                       MARGARET S. SHOLIAN (Wash. Bar No. 51444)
                                       Attorneys, Tax Division
                                       U.S. Department of Justice
                                       P.O. Box 14198
                                       Washington, D.C. 20044
                                       Telephone: (202) 307-2135 (Strait)
                                       Telephone: (202) 514-5900 (Sholian)
                                       Facsimile: (202) 514-4963
                                       adam.d.strait@usdoj.gov
                                       margaret.s.sholian@usdoj.gov

                                       Of Counsel:
                                       ARIANA FAJARDO ORSHAN
                                       U.S. Attorney, Southern District of Florida

                                       Attorneys for the United States of America




   U.S. Opp. Mot. Dismiss – p. 19
Case 1:19-cv-24026-KMM Document 16 Entered on FLSD Docket 12/09/2019 Page 20 of 20




                                  Certificate of Service

         I certify that on December 9, 2019, I filed the foregoing document with the

   Court through the Court’s CM/ECF system. Pursuant to Local Rule 5.1 and Federal

   Rule of Civil Procedure 5(b)(2)(E), the electronic filing caused the document to be

   served upon:

         Jeffrey A. Neiman (jneiman@mnrlawfirm.com)

         Derick R. Vollrath (dvollrath@mnrlawfirm.com)



   Date: December 9, 2019
                                           /s/ Adam Strait
                                           Adam D. Strait
                                           Attorney, Tax Division
                                           U.S. Department of Justice




   U.S. Opp. Mot. Dismiss – p. 20
